ON APPLICATION FOR REHEARING
LEIGH M. CLARK, Retired Circuit Judge.
The application for rehearing filed by appellant contains the following grounds separately and severally:
“1. That the Court of Criminal Appeals failed to address in its written opinion the issue of whether a search of an automobile trunk conducted by police officers where the object of such a search is something other than contraband and where the only probable cause for such stop and search is an all-points bulletin describing a dark colored automobile with two occupants, constitutes a violation of Article I, Section 5, of the Alabama Constitution as it relates specifically to the suppression hearing.
“2. That the Court of Criminal Appeals failed to address in its written opinion the issue of whether a search of the automobile trunk conducted by police officers where the object of such a search is something other than contraband, is an illegal search in violation of the Fourth and Fourteenth Amendments of the Constitution of the United States of America as it relates specifically to the suppression hearing.
“3. That the Court of Criminal Appeals failed to address in its written opinion the issue of whether a warrantless search of an automobile trunk, incident to a lawful arrest, violates Article I, Section 5, of the Alabama Constitution of 1901 and the Fourth and Fourteenth Amendments to the Constitution of the United States of America as it relates specifically to the suppression hearing.”
In their brief in support of the application for rehearing counsel repeat the three issues presented in the same language as presented in the application for rehearing. It is also to be noted that the issue designated by' appellant’s counsel as Issue 3 is merely a combination of the issues they presented as Issue 1 and Issue 2, which were expressly included in our opinion on original submission.
The writer of this opinion and of the opinion on original submission now notes also that counsel for appellant have made substantially the same argument in support of the application for rehearing that they made on original submission of the case in this Court and have relied upon the same authorities in support of their contentions that they relied upon on original submission. They make no effort to distinguish the case of United States v. Ross, 456 U.S. 798, 102 S.Ct. 2157, 72 L.Ed.2d 572 (1982), from which we quoted in the latter part of the opinion on original submission in concluding that the search of the trunk of the automobile in the case sub judice did not constitute a violation of Article I, Section 5, of the Alabama Constitution, or of the Fourth or Fourteenth Amendments to the *1015Constitution of the United States. We adhere to what was held in our opinion on original submission.
OPINION EXTENDED; APPLICATION FOR REHEARING OVERRULED.
All the Judges concur.